Case 18-58406-sms       Doc 86    Filed 07/12/18 Entered 07/12/18 13:03:21                 Desc Main
                                  Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: July 12, 2018
                                                       _________________________________

                                                                    Sage M. Sigler
                                                             U.S. Bankruptcy Court Judge

 ________________________________________________________________



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                                :       CHAPTER 11
                                                         :
   AMERICAN UNDERWRITING                                 :       CASE NO. 18-58406-SMS
   SERVICES, LLC,                                        :
                                                         :
            Debtor.                                      :

     ORDER APPROVING EMPLOYMENT OF ACCOUNTANTS, SUBJECT TO
                          OBJECTION

            On July 11, 2018, S. Gregory Hays, the Chapter 7 Trustee in the above-styled

   case (the “Trustee”), filed an application for approval of employment of Hays Financial

   Consulting, LLC (“Firm”) as accountants for Trustee [Doc. No. 83]. It appears that Firm

   is qualified to represent Trustee in this case and that they represent no interest adverse to

   the Debtor or Debtor’s estate in the matters upon which they are to be engaged, and that

   their employment is necessary and is in the best interests of the estate; accordingly, it is

   hereby
Case 18-58406-sms       Doc 86    Filed 07/12/18 Entered 07/12/18 13:03:21           Desc Main
                                  Document     Page 2 of 3



          ORDERED that pursuant to 11 U.S.C. § 327 and Bankruptcy Rule 2014, Trustee

   is hereby authorized to employ Hays Financial Consulting, LLC as accountants to

   Trustee in this case for the purposes and terms specified in the Application For Approval

   of Employment of Hays Financial Consulting, LLC as Accountants for the Trustee for

   reasonable compensation and reimbursement of expenses as the Court may award under

   applicable law after notice and hearing based upon an application to be filed in the case.

   No payments or reimbursement of expenses shall be made to Firm without Court

   approval pursuant to applicable law.

          ORDERED that this Order is entered subject to written objection of the U.S.

   Trustee or any other party in interest within twenty-one (21) days from the date of entry

   of this Order. Any objection to this Order shall be served on the United States Trustee,

   Trustee, and proposed accountants for Trustee. If an objection is timely filed, then

   Trustee shall schedule a hearing on the Application and such objection pursuant to the

   Court’s open Calendar Procedures, and shall provide notice of such hearing to the United

   States Trustee and the objecting party.


                                   [END OF DOCUMENT]


   Draft order prepared and presented by:

       /s/ S. Gregory Hays
   S. Gregory Hays
   Chapter 7 Trustee

   Hays Financial Consulting, LLC
   2964 Peachtree Street, NW
   Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
Case 18-58406-sms      Doc 86     Filed 07/12/18 Entered 07/12/18 13:03:21   Desc Main
                                  Document     Page 3 of 3




   Identification of parties to be served:

   Office of the U.S. Trustee
   362 Richard B. Russell Bldg.
   75 Ted Turner Drive, SW
   Atlanta, GA 30303

   S. Gregory Hays
   Hays Financial Consulting, LLC
   2964 Peachtree Road, NW
   Suite 555
   Atlanta, GA 30305

   Benjamin S. Klehr
   Small Herrin, LLP
   Suite 200, Two Paces West
   2727 Paces Ferry Road
   Atlanta, GA 30339

   American Underwriting Services, LLC
   1255 Roberts Blvd
   Suite 102
   Kennesaw, GA 30144
